Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-20-00145-CR

                                     IN RE Jimmy Wayne COOK

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 18, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On March 6, 2020, relator filed a pro se petition for writ of mandamus asking this court to

order the Bexar County District Attorney “to terminate its policy of denying discovery until after

indictment and to produce discovery as soon as practicable.” This court does not have jurisdiction

to issue writs of mandamus against a district attorney unless it is necessary to enforce our own

jurisdiction. See TEX. GOV’T CODE § 22.221(a), (b) (authorizing court of appeals to issue writs of

mandamus against district and county judges within appellate court’s geographic jurisdiction or

when necessary to enforce appellate court’s jurisdiction). Relator is not complaining about actions

in an appeal pending in this court; therefore, we lack jurisdiction to act against the district attorney.

Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.

                                                       PER CURIAM
Do not publish

1
  This proceeding arises out of Cause No. 2016CR4105, styled The State of Texas v. Jimmy Wayne Cook, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.